[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE FROM JURY DOCKET
A party may move that a case be stricken from the jury docket by a motion to strike. See Falk v. Schuster, 171 Conn. 5, 7 (1976).
Plaintiff contends that the claim for the jury trial in this action was signed and submitted by counsel not of record nor a party to the action. The court file indicates that defendant Boyden Park Development, Ltd.'s claim for the jury docket was made by a Ralph C. Crozier at a time when Crozier was neither a party nor counsel of record to this action. General Statutes Section 52-215 states in part that a case may "be entered in the docket as a jury case upon the request of either party made to the clerk, upon written consent of all parties or by order of court." Id. (Emphasis added). Practice Book Section 260 states that "[a]ll claims of cases for the jury shall be made in writing, served on all other parties and filed with the clerk." Id. Defendant has failed to properly claim this case for a jury trial. "If in the opinion of the court a case or matter is improperly upon a trial or assignment list, it will be stricken from the list. . . at the discretion of the court." Practice Book Section 282.
Plaintiff's motion to strike defendant's claim from the jury docket is granted.
KULAWIZ, JUDGE